IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                 Assigned on Briefs September 16, 2014 at Knoxville

          STATE OF TENNESSEE v. JAMES ANTONIO BAGWELL

            Direct Appeal from the Circuit Court for Montgomery County
                    No. 41300310    John H. Gasaway, III, Judge


               No. M2014-00017-CCA-R3-CD - Filed February 19, 2015


A Montgomery County Circuit Court Jury convicted the appellant, James Antonio Bagwell,
of two counts of attempted second degree murder, a Class B felony; two counts of aggravated
assault while acting in concert with two or more other persons, a Class B felony; and one
count of reckless endangerment by discharging a firearm into a habitation, a Class C felony.
After a sentencing hearing, the appellant received concurrent sentences of ten years for each
Class B felony conviction and five years for the Class C felony conviction for a total
effective sentence of ten years. On appeal, the appellant contends that the evidence is
insufficient to support the convictions; that the trial court committed plain error by failing
to require that the State elect facts to support the attempted murder and aggravated assault
charges; and that his effective sentence is excessive and should be served in an alternative
to confinement. Based upon the record and the parties’ briefs, we affirm the judgments of
the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court are
                                     Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the Court, in which R OGER A. P AGE, and
R OBERT H. M ONTGOMERY, J R., JJ., joined.

Roger E. Nell, Shelby Stack Silvey, and Michael Tyler Howard (on appeal) and Charles S.
Bloodworth, Sr. (at trial), Clarksville, Tennessee, for the appellant, James Antonio Bagwell.

Robert E. Cooper, Jr., Attorney General and Reporter; Ahmed A. Safeeullah, Assistant
Attorney General; John Wesley Carney, Jr., District Attorney General; and John Finklea,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION
                                  I. Factual Background

       In March 2013, the Montgomery County Grand Jury indicted the appellant, Detarius
Curry, and “one other unknown black male” for count 1, attempted second degree murder
of Tammy Earp; count 2, attempted second degree murder of Evan Hickey; count 3, reckless
endangerment by discharging a weapon into the habitation of Shemeka Winters; count 4,
aggravated assault of Tammy Earp while acting in concert with two or more other persons;
and count 5, aggravated assault of Evan Hickey while acting in concert with two or more
other persons. Curry pled guilty to one count of aggravated assault and reckless
endangerment, and the appellant proceeded to trial.

       At trial, Teresa Zoppe testified that she lived on Barkwood Drive in Clarksville.
About 5:30 p.m. on September 24, 2012, Zoppe was doing yard work in front of her house
when she heard “some arguing going on.” At first, Zoppe thought people were “goofing off
and playing around.” However, she then heard a man say, “[Y]ou know, go on back home
because I’m not going to argue with a child.” Zoppe saw a blonde-haired woman make a
telephone call. The woman was “[a] little angry,” but Zoppe did not see with whom the
woman was arguing. After the woman made the call, a car arrived and stopped behind
another vehicle that was “sitting on the street.” Zoppe said that seven or eight people were
standing on the street and that she heard gunshots. Zoppe grabbed her grandchildren, took
them inside, and called 911.

       On cross-examination, Zoppe testified that she did not see who fired the gun. She
acknowledged that a house was for sale on Barkwood Drive at the time of the incident and
that she had seen a helium balloon on the “for sale” sign.

        The parties stipulated to three 911 calls related to the incident, and the State played
the calls for the jury. In the first call, made by Zoppe at 5:39:18 p.m., Zoppe reported that
“they’re shooting guns at each other.” She said that fifteen or twenty people were on
Barkwood Drive and that “they’re going crazy.” In the second call, which was made by
Shemeka Winters at 5:40:25 p.m., Winters said that she and her children were in her kitchen
and that she was cooking when someone shot out her window. She said that a Chrysler 300
was in a ditch, that she saw a “gold-looking” older car, and that “this gold car come back up
the street and shot at them again after my window was broke out.” In the third call, which
was made by an unidentified female at 5:40:43 p.m., the caller reported the shooting and
stated that she saw teenagers arguing “up the street.”

       Detarius Curry testified that about 5:30 p.m. on September 24, 2012, he and the
appellant were at Curry’s brother’s house when Curry received a telephone call from the
appellant’s girlfriend, Holly Hobbs. Hobbs and the appellant had a young daughter, and

                                              -2-
Hobbs told Curry that “there was a guy down the street trying to fight our little cousin[,]
Little Man.” Curry said he and the appellant left to “go check it out.” They got into the
appellant’s car, a Mercury Cougar, with the appellant driving and Curry sitting in the
passenger seat. Curry said that they were less than one mile from their cousin and that it took
less than two minutes to get to the incident on Barkwood Drive. When they arrived, Curry
saw a lot of people standing on the street and pointing at Tammy Earp’s Chrysler 300.
Hobbs was in the crowd and arguing. Curry said that Clinton Hunter, also known as “Little
Man,” was present but “wasn’t really saying anything.”

        Curry testified that the appellant stopped the Cougar in front of Earp’s Chrysler as
Earp was getting into the car. Curry and the appellant got out of the Cougar. Curry said that
Earp could not move the Chrysler forward because the appellant’s car was blocking it and
that Earp “[threw the] car in reverse.” As Earp began to back up the Chrysler, the appellant
started shooting at it. The appellant fired two or three shots and moved “[a] little toward”
the Chrysler as he was firing and the car was backing up. The Chrysler went into a ditch, and
the appellant stopped shooting. Curry said that he and the appellant got back into the Cougar
to leave and that the appellant was driving. As they pulled away, the appellant told Curry to
“lean back.” Curry leaned back in the passenger seat, and the appellant reached across
Curry’s chest and “fired a couple more shots.” The appellant drove away, dropped off Curry,
and said he was going to hide his car. Curry said that he was not mad at the people in the
Chrysler at the time of the shooting and that he was in shock when the appellant shot at the
car. Curry did not say anything to the appellant or try to stop him. He said he never fired the
gun.

       On cross-examination, Curry acknowledged that he was a co-defendant in this case
but pled guilty to aggravated assault and reckless endangerment. He said he was to be
sentenced for the convictions soon but that the State had not promised him anything in
exchange for his testimony. When Hobbs telephoned Curry, Hobbs did not say anything
about her and the appellant’s daughter. Curry said Clinton Hunter was sixteen or seventeen
years old and lived on Barkwood Drive. When Curry and the appellant arrived at the scene,
Curry thought he saw Evan Hickey in Earp’s Chrysler. Defense counsel asked Curry, “[I]f
the witnesses testified that the passenger got out [of the Cougar] and started shooting, then
that would have had to been you, wouldn’t it?” Curry answered, “I mean if that’s what they
say.” He denied that a third person was in the Cougar.

       On redirect examination, Curry testified that it may have looked like he fired the shots
but that he did not. On recross-examination, Curry acknowledged that he would have
defended Hunter and the appellant’s daughter against an attack.

       Officer Jesse Scott of the Clarksville Police Department (CPD) testified that on

                                              -3-
September 24, 2012, he responded to a shots-fired call in the area of Barkwood Drive. He
said that when he arrived, “[t]here was definitely a lot of excitement and a lot of people
running around the area.” Officer Scott noticed a Chrysler 300 “off to the side of the road”
and backed into a ditch. He began looking for people with weapons but did not find anyone.
Officer Scott walked around the Chrysler and saw a bullet hole in the center of the driver’s
door. He also saw damage on the roof, just above the driver’s seat. He said that Earp was
“pretty frantic” and upset and that Hickey was upset but “a little more angry.”

        Danielle Finney testified that on the afternoon of September 24, 2012, she went to
Barkwood Drive to meet Tammy Earp about a house that was for sale. Finney parked in the
driveway of the home, and Earp arrived about fifteen minutes later and parked on the street
in front of the house. Earp’s boyfriend, Evan Hickey, was in the car with her, and Earp and
Finney went into the home. As they went inside, Earp “comment[ed] that she had put a
balloon on the sign the night before.” Finney stated that about twenty minutes later, Hickey
came into the house and said “that there was some stuff going on outside and that they
needed to leave.” Finney was confused, and Earp asked Hickey what was going on. Hickey
said he “went down there” and “something about that balloon.” All of them went outside,
and Earp and Hickey hurried to Earp’s car, leaving Finney standing at the side of the house.
Finney went around the house to her car and noticed “something going on in the street” and
“a lot of really angry people.”

        Finney testified that the people were standing in front of Earp’s car and “were yelling,
and mad, and calling them racists and saying that the boyfriend had came down and said
something inappropriate; everyone was screaming and mad about that.” The crowd’s anger
was directed at Hickey, who was in the Chrysler by that time, and Finney saw a young blonde
woman “just as mad as everyone else.” Finney said she heard a “general statement” about
“somebody was coming and . . . they’ll get it when they get here.” Earp got into her car. As
Earp started backing up the Chrysler, Finney saw a gray car pull up and stop behind the
Chrysler. Three men got out of the gray car. Finney said that Earp backed the Chrysler into
a ditch and that “the next thing I know I’m standing there watching somebody shooting at
her car.” Finney said she decided that she “needed to get out of there,” jumped into her car,
and “made a donut” in the yard. She said that the gray car passed her as she was leaving and
that a few more shots were fired toward the Chrysler. Finney said that she could not see
whether the driver or the passenger of the gray car fired the shots but that she “assume[ed]
the passenger.” The next day, the police showed Finney a six-photograph array, and she
identified the shooter. The State asked Finney whom she identified, and she answered, “Well
up until this moment I didn’t know his name.” The State asked Finney, “[D]o you see him
in court today?” Finney answered that “it’s been a year ago and I’m not sure if that was the
same person or not to be perfectly honest.” The State showed Finney the array she viewed



                                              -4-
the day after the crimes, and she said, “Yeah, that was the shooter. I believe.” 1

        On cross-examination, Finney testified that about ten to fifteen people were standing
on the street. Finney said that the people were angry at Hickey and that she “gathered . . .
that he had obviously walked down there and said something he shouldn’t have said.” She
said Hickey was sitting in the passenger seat of the Chrysler and “seemed a bit scared.”
Finney acknowledged that she gave a statement to police on September 25, 2012. In the
statement, she said the following: While she was waiting for Earp to arrive, she saw an older
model gray Cougar drive by the house a few times. Later, the car “screeched to a halt,” three
African-American males got out, and the men started arguing along with the crowd. Earp
told them that she was going to call the police, and one of the males pulled out a pistol and
began shooting at Earp as she was backing up the Chrysler. The man continued to shoot at
the Chrysler until Earp backed into the ditch. The three males got back into the Cougar and
left. However, as the Cougar passed Earp’s Chrysler, the passenger in the Cougar “hung out”
and fired three more times. Finney said she did not know Detarius Curry and had never seen
him before trial.

      On redirect examination, the State asked Finney if she was in a position to have seen
someone “hanging out the passenger side shooting.” Finney answered, “I honestly wouldn’t
have been in a position to have actually seen someone hanging out of the car because I would
have been turning out. I think I just saw the -- like someone hold the gun out and shoot, not
necessarily hanging their body out of the car.”

        Danita Johnson testified that on September 24, 2012, she was driving to visit a friend
on Barkwood Court and “came up in the midst” of the altercation. Johnson, who was
stopped at a stop sign and facing Barkwood Drive, saw “a lot of people in the road.” She
said she saw a person shooting at two other people, who were trying to get into a car. A
woman got into the car, “slammed” the car into reverse, and lost control, driving the car into
a ditch. Meanwhile, the people in the street scattered. Johnson saw a second car drive by
and saw the passenger hanging out of the window. The passenger fired three more shots
toward the first car. Johnson identified the appellant in court as the person who fired both
sets of shots.

        On cross-examination, Johnson testified that as she pulled up to the stop sign, she saw
a young, white woman. The woman was “irate” and yelling at Earp, who was in the
Chrysler. A young African-American male was trying to hold the woman back. Johnson
estimated that she was 100 feet from the second car as it drove by with the passenger hanging
out of the window. She said that before trial, she looked up the appellant’s photograph on

       1
           During closing arguments, the State argued that Finney identified the appellant.

                                                     -5-
the Montgomery County Sheriff Department’s website.

       Evan Hickey testified that on September 24, 2012, he and his girlfriend, Tammy Earp,
went to Barkwood Drive because Earp was trying to sell a house there. When they pulled
up to the house, Hickey noticed that the balloon from Earp’s sign was missing. Earp went
inside the house with Danielle Finney, and Hickey looked down the street and saw the
balloon tied to a scooter. The scooter was lying on its side on the street about four or five
houses away. Hickey walked to the scooter and tore the balloon string off the handle bar.
Two boys were playing basketball nearby, and one of them yelled at Hickey. Hickey told
him, “[M]an, I just came down here to get my balloon.” The boy told him that “that’s our
balloon,” and Hickey replied, “[N]o, this is our balloon, it was on the sign and I came down
here to get it.” Hickey asked the boy his age, and the boy said he was sixteen. Hickey told
him to go home.

        Hickey testified that he walked back to the house that was for sale and that the boys
followed him. A couple of minutes later, Holly Hobbs arrived and said the balloon belonged
to her baby. Hobbs told Hickey that he was “a piece of crap” and that she was going to call
“Tido . . . and he’s going to come out here and give [you] what [you] deserve.” Hickey went
into the house and told Earp that they needed to leave. Hickey, Earp, and Finney went
outside, and Earp tried to calm Hobbs. Hickey said that Earp and Hobbs “had some words”
and that he and Earp got into Earp’s car. At that point, a car pulled up and stopped at an
angle in front of Earp’s car, blocking it. Hickey said that the front passenger got out of the
car and that someone “rolled over from the driver’s seat” and also got out. A man started
shooting at Earp and Hickey, and they ducked down. Earp put her car into reverse and tried
to back away but backed into a ditch. Hickey said the shooter walked toward them as he
fired the gun and fired about five shots. Hickey said he could not identify the passenger of
the car or the shooter.

        Hickey testified that the two men got back into the car and drove down the street,
which was a dead end. The car turned around and headed toward Earp’s car. Hickey said
that as the car passed them, someone fired a couple of additional gunshots. A bullet went
through the driver’s door and would have gone into Earp’s leg, but a radio speaker stopped
the bullet. After the shooting, Hobbs stated, “[T]hat’s what you [mother f***ers] get.”
Hickey said that he did not touch or try to fight anyone and that he did not use any
inflammatory words prior to the shooting.

       On cross-examination, Hickey testified that he had a prior conviction for felony theft.
He acknowledged testifying at Clinton Hunter’s juvenile court proceeding that when the
Cougar pulled up and blocked Earp’s car, the passenger got out and let out a man from the
back seat. Then “the shooting started.” About three hours after the shooting, Hickey gave

                                             -6-
a statement to police in which he said that two people got out of the Cougar. He testified that
he thought five people were in the Cougar, two in front and three in back. He said that when
the Cougar arrived, only three people were standing around Earp’s car: Hunter, the second
young male, and Hobbs. He said he did not see Hunter make a telephone call during the
incident, and he denied referring to Hunter as [the “n word,”], stating that “I wouldn’t call
anybody that. And I wouldn’t call him that for the respect of [Earp] and her kids because her
kids are African American and I have been with her for five years.”

       Tammy Earp testified that she worked for private investors by showing their homes
that were for sale. On September 24, 2012, Earp was to show a home at 312 Barkwood
Drive to Danielle Finney. Earp was supposed to meet Finney at 5:00 p.m. but arrived about
twenty minutes late and parked her Chrysler 300 on the street in front of the house. The car
was “facing the deadend.” Earp’s boyfriend, Evan Hickey, was with her but waited in the
car while Earp went into the home with Finney, Finney’s husband, and Finney’s ten-year-old
child.

        Earp testified that she had put a balloon on the home’s yard sign but that she did not
notice whether the balloon was still there. At some point, Hickey came into the house and
told Earp that “we need to go now.” Earp asked what was wrong, and he said again that “we
need to go now.” Earp stated that Hickey had “a scared look on his face, like it was an
emergency,” that he grabbed her by the arm, and that everyone exited the home through the
side door. Earp and Hickey went to her car while Finney’s family got into Finney’s car.
Earp saw several people standing in front of her car, including “a young girl,” who turned
out to be Holly Hobbs, and “a young boy,” who turned out to be Clinton Hunter. Hobbs was
screaming at Earp, and Earp told her to calm down. Hobbs stated, “[F***] you, mother
[f***ers], I done called Tito and he’s on his way over here and he’s going to give you mother
[f***ers] what you deserve. Who do you think you are, [bit**], for taking my baby’s
balloon?” At that point, Earp knew why Hobbs was upset. She said she had never seen
Hobbs before that day.

        Earp testified that she got into her car and shut the door. Suddenly, a car came “flying
back up behind” her Chrysler and stopped. Hobbs and Hunter were screaming, “[N]o, right
here, right here.” The car then moved in front of the Chrysler, blocking it. Earp said two
men got out of the car and “start[ed] shooting.” She stated that she “laid down,” that she
“punched it,” and that she backed the Chrysler into a ditch. The men were still moving
toward the Chrysler and were shooting at it. They got back into their car, drove to the dead
end of the street, and turned around. As they passed the Chrysler, they shot at it again.
Hickey screamed for Earp to get down, which she did. She waited a few seconds and “poked
her head up” to make sure the men were gone. She called 911 and later identified the
appellant as being at the scene. However, she could not identify him as the shooter.

                                              -7-
        On cross-examination, Earp acknowledged that she had filed a civil lawsuit against
the appellant, Curry, and Hobbs. She also acknowledged that Curry had pled guilty to
aggravated assault and that she did not submit a victim impact statement for his presentence
report.

        Officer Jennifer Szczerbiak of the CPD testified that she responded to a shots-fired
call on September 24, 2012, and arrived at the scene about one hour after the incident. She
recovered three shell casings. She found two of the casings in a grassy area of Barkwood
Court and found the third casing on the road in front of 312 Barkwood Drive. Officer
Szczerbiak also found a “spent round” in the home of Temeka Winters at 320 Barkwood
Drive. The bullet entered the front window of the home and traveled through a wall, and
Officer Szczerbiak collected a bullet fragment on the other side of the wall. Officer
Szczerbiak prepared a photograph array containing Curry’s photograph and showed the array
to Danielle Finney. Finney circled Curry’s photograph and said he was in the suspect
vehicle.

       Officer Szczerbiak testified that she obtained recorded jailhouse telephone calls made
by the appellant, and the State played excerpts of the calls for the jury.2 Officer Szczerbiak
also read to the jury a letter that the appellant wrote from jail to Assistant District Attorney
General John Finklea. In the letter, the appellant apologized to Tammy Earp and said that
he “never knew anything like this was going to happen.” The appellant said that everything
that occurred on September 24, 2012, “was all a misunderstanding” and that he did not want
Earp to be afraid of him. He said that God had changed him since he had been in jail and that
he wanted to go home because his two children needed him.

       At the conclusion of the State’s proof, the jury convicted the appellant as charged of
count 1, attempted second degree murder of Earp, a Class B felony; count 2, attempted
second degree murder of Hickey, a Class B felony; count 3, reckless endangerment by
discharging a firearm into the habitation of Winters, a Class C felony; count 4, aggravated
assault of Earp while acting in concert with two or more other persons, a Class B felony; and
count 5, aggravated assault of Hickey while acting in concert with two or more other persons,
a Class B felony.3 After a sentencing hearing, the appellant received an effective ten-year
sentence to be served in confinement.


        2
            The State did not introduce the recordings into evidence, and they are not in the appellate record.
        3
          Ordinarily, aggravated assault by use or display of a deadly weapon is a Class C felony. See Tenn.
Code Ann. § 39-13-102(a)(1)(A)(iii), (e)(1)(A)(ii). However, as indicted in this case, a crime of force or
violence committed while acting in concert with two or more additional persons is classified one
classification higher than if the crime was committed alone. See Tenn. Code Ann. § 39-12-302(a).

                                                       -8-
                                          II. Analysis

                                A. State’s Failure to Elect Facts

        The appellant contends that the trial court committed plain error by failing to have the
State elect the facts upon which it was relying to establish the attempted murders in counts
1 and 2 and the aggravated assaults in counts 4 and 5, which deprived him of unanimous
verdicts. The appellant claims that the proof established one course of conduct involving
him and the victims but that, within that course of conduct, the jury could have concluded
that he committed two distinct acts. He contends, however, that the State “did not distinguish
between the distinct acts and did not elect which act was proffered for which counts.” The
State responds that the indictment, the proof at trial, and the State’s closing arguments
provided the jury with sufficient guidance to distinguish the offenses alleged. We agree with
the State.

        “The doctrine of election of offenses requires that when there is evidence at trial that
a defendant has committed multiple offenses against a victim, the State must elect the facts
upon which it is relying to establish each charged offense.” State v. Brian Montrel Brawner,
No. W2010-02591-CCA-R3-CD, 2012 Tenn. Crim. App. LEXIS 269, at *34 (Jackson, May
3, 2012) (citing State v. Johnson, 53 S.W.3d 628, 630 (Tenn. 2001)). Therefore, if “the State
presents evidence showing that more than one offense occurred, but the indictment is not
specific as to which offense the defendant is being tried for, it is the responsibility of the trial
court to require the State to elect which offense is being submitted to the jury.” Id. at *34-35
(citing State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999)). Moreover, “[a] prosecutor’s
closing argument may effectively serve as an election of offenses.” State v. Anthony Allen,
No. W2004-01085-CCA-R3-CD, 2005 Tenn. Crim. App. LEXIS 696, at *43 (Jackson, July
8, 2005). Requiring an election “safeguards the defendant’s state constitutional right to a
unanimous jury verdict by ensuring that jurors deliberate and render a verdict based on the
same evidence.” Johnson, 53 S.W.3d at 631 (citing State v. Brown, 992 S.W.2d 389, 391
(Tenn. 1999)).

        Initially, we note that the appellant failed to include this issue in his motion for new
trial. Therefore, we review the issue for plain error. See Tenn. R. App. P. 3(e); State v.
Tommy Dale Taylor, Sr., No. W2008-01006-CCA-R3-CD, 2009 Tenn. Crim. App. LEXIS
552, at *33-34 (Jackson, July 6, 2009). Tennessee Rule of Appellate Procedure 36(b)
provides that “[w]hen necessary to do substantial justice, [this] court may consider an error
that has affected the substantial rights of a party at any time, even though the error was not
raised in the motion for a new trial or assigned as error on appeal.” We may consider an
issue to be plain error when all five of the following factors are met:



                                                -9-
              (a) the record must clearly establish what occurred in the trial
              court; (b) a clear and unequivocal rule of law must have been
              breached; (c) a substantial right of the accused must have been
              adversely affected; (d) the accused did not waive the issue for
              tactical reasons; and (e) consideration of the error is “necessary
              to do substantial justice.”

State v. Adkisson, 899 S.W.2d 626, 641-42 (Tenn. Crim. App. 1994) (footnotes omitted); see
also State v. Smith, 24 S.W.3d 274, 283 (Tenn. 2000) (adopting the Adkisson test for
determining plain error). Furthermore, the “‘plain error’ must be of such a great magnitude
that it probably changed the outcome of the trial.” Adkisson, 899 S.W.2d at 642 (quoting
United States v. Kerley, 838 F.2d 932, 937 (7th Cir. 1988)).

       In this case, the indictment alleged in count 1 that the appellant attempted to commit
second degree murder “by unlawfully and intentionally or knowingly shooting a firearm into
a vehicle occupied by Tammy Earp.” Similarly, count 2 alleged that the appellant attempted
to commit second degree murder “by unlawfully and intentionally or knowingly shooting a
firearm into a vehicle occupied by Evan Hickey.” Count 4 alleged that the appellant
committed aggravated assault because he “Unlawfully and Intentionally, Knowingly or
Recklessly did cause Tammy Earp to reasonably fear imminent bodily injury and used or
displayed a deadly weapon.” Likewise, count 5 alleged that the appellant committed
aggravated assault because he “Unlawfully and Intentionally, Knowingly or Recklessly did
cause Evan Hickey to reasonably fear imminent bodily injury and used or displayed a deadly
weapon.”

       The proof established that the appellant and Curry fired at Earp’s car twice: first
when they arrived at the scene and then shortly thereafter as they were fleeing the scene.
During closing arguments, the State argued that the appellant committed all of the offenses
as Earp was backing up. Specifically, the prosecutor stated,

              What supports that this man knowingly attempted to kill Mr.
              Hickey and because Ms. Earp was in the vehicle, he attempted
              to kill her. He’s fifteen feet away, he’s shooting as she backs
              up, he causes this (indicating) a bullet hole in her car that goes --
              she is sitting right here in the driver’s seat[.] Mr. Hickey is right
              in the passenger seat. . . .

                     ....

                     Count four and five deal with aggravated assault, and

                                              -10-
              that’s when you cause another to reasonably fear imminent
              bodily injury. The perfect example of reasonably fearing bodily
              injury is standing in front of someone, holding a gun, don’t
              make me use this. That’s a perfect definition of making
              someone fear imminent bodily injury. Not taking a gun, that’s
              a whole total different thing when you take a gun and level it off
              and pull the trigger multiple times at a target. This is two
              separate things. One is don’t make me use this, a perfect
              example. The other is, leveling a gun and firing multiple times.

                      All the proof in this case that Mr. Bagwell took the gun,
              had a phone call, took the gun to a place that there was nothing
              other than a verbal argument, no touching. No physical act at
              all. They threw out some other words that they want you to
              think, they said the N word -- so, that gives this man the right to
              leave his apartment with a gun, fly up in a car, jump out and
              shoot up this neighborhood.

                     ....

                     I ask you to find that when Mr. Bagwell got out of that
              car and leveled that gun and shot multiple times, the casings
              found on the road, the bullets hit the car twice, that he
              knowingly attempted to kill Ms. Earp and Mr. Hickey[.]

                     On aggravated assault, not that he made someone fear
              when he actually used that gun, leveled it off, that he did make
              them fear and they are lucky to be alive. I ask you to find him
              guilty on all counts as charged. Thank you.

        In light of the prosecutor’s closing argument, we conclude that the State effectively
elected the set of facts for which it was trying to establish the offenses. To the extent the
appellant is claiming that the State should have elected facts to distinguish the attempted
murders from the aggravated assaults, the indictment specified that the act of displaying the
weapon justified the aggravated assault charges while the act of shooting into the vehicle
justified the attempted murder charges. Thus, we also conclude that no election of facts was
required to distinguish the attempted murders in counts 1 and 2 from the corresponding




                                             -11-
aggravated assaults in counts 4 and 5.4

                                 B. Sufficiency of the Evidence

        Next, the appellant contends that the evidence is insufficient to support the
convictions because the State’s witnesses “offered two, irreconcilable version of the facts”
that failed to establish him as the shooter. The State claims that the evidence is sufficient.
We agree with the State.

         When an appellant challenges the sufficiency of the convicting evidence, the standard
for review by an appellate court is “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979);
Tenn. R. App. P. 13(e). The State is entitled to the strongest legitimate view of the evidence
and all reasonable or legitimate inferences which may be drawn therefrom. State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). Questions concerning the credibility of witnesses and
the weight and value to be afforded the evidence, as well as all factual issues raised by the
evidence, are resolved by the trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).
This court will not reweigh or reevaluate the evidence, nor will this court substitute its
inferences drawn from the circumstantial evidence for those inferences drawn by the jury.
Id. Because a jury conviction removes the presumption of innocence with which a defendant
is initially cloaked at trial and replaces it on appeal with one of guilt, a convicted defendant
has the burden of demonstrating to this court that the evidence is insufficient. State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       “[A] conviction may not be based solely upon the uncorroborated testimony of an
accomplice.” State v. Stout, 46 S.W.3d 689, 696 (Tenn. 2001), superseded by statute on
other grounds as stated in State v. Odom, 137 S.W.3d 572, 580-81 (Tenn. 2004). As our
supreme court has explained,

               There must be some fact testified to, entirely independent of the
               accomplice’s testimony, which, taken by itself, leads to the
               inference, not only that a crime has been committed, but also


       4
        At sentencing, the trial court refused to merge counts 1 and 4 or counts 2 and 5. We note that
merger would have been improper in this case. See State v. Terrence Justin Feaster, No.
E2012-02636-CCA-R3-CD, 2014 Tenn. Crim. App. LEXIS 485, at **21-33 (Knoxville, May 23, 2014) (in
which the majority concluded that defendant’s dual convictions for attempted voluntary manslaughter and
aggravated assault did not violate double jeopardy under State v. Watkins, 362 S.W.3d 530 (Tenn. 2012),
and Blockburger v. United States, 284 U.S. 299, 304 (1932)), perm. to appeal granted, (Tenn. 2014).

                                                 -12-
              that the defendant is implicated in it; and this independent
              corroborative testimony must also include some fact establishing
              the defendant’s identity. This corroborative evidence may be
              direct or entirely circumstantial, and it need not be adequate, in
              and of itself, to support a conviction; it is sufficient to meet the
              requirements of the rule if it fairly and legitimately tends to
              connect the defendant with the commission of the crime
              charged. It is not necessary that the corroboration extend to
              every part of the accomplice’s evidence. The corroboration
              need not be conclusive, but it is sufficient if this evidence, of
              itself, tends to connect the defendant with the commission of the
              offense, although the evidence is slight and entitled, when
              standing alone, to but little consideration.

State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994) (quoting State v. Gaylor, 862 S.W.2d
546, 552 (Tenn. Crim. App. 1992)) (brackets omitted), superseded by statute on other
grounds as stated in Odom, 137 S.W.3d at 580-81. “Whether sufficient corroboration exists
is a determination for the jury.” State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001).

        Co-defendant Detarius Curry testified that after he received Hobbs’s telephone call,
he and the appellant got into the appellant’s Cougar with the appellant driving and Curry
sitting in the passenger seat. The appellant drove to the scene and pulled in front of Earp’s
Chrysler, blocking it. The appellant and Curry got out of the Cougar, and the appellant began
shooting at the Chrysler as Earp began moving the car backward. Curry said the appellant
fired two or three shots and moved “[a] little toward” the Chrysler as it was backing up. The
Chrysler went into a ditch, the appellant stopped shooting, and he and Curry fled in the
appellant’s Cougar. Again, the appellant was driving, and Curry was sitting in the passenger
seat. The appellant turned around at the dead end and traveled back toward the Chrysler. As
the appellant drove by Earp’s car, he leaned across Curry and fired out the passenger
window.

        Numerous witnesses corroborated much of Curry’s testimony. Granted, the witnesses
gave conflicting testimony as to the number of men in the Cougar and whether the shooter
was the driver or the passenger. However, whether the appellant was the man who actually
fired the weapon is of no consequence. Although not mentioned by either party, the record
reflects that the trial court instructed the jury on criminal responsibility. “A person is
criminally responsible as a party to an offense if the offense is committed by the person’s
own conduct, by the conduct of another for which the person is criminally responsible, or by
both.” Tenn. Code Ann. § 39-11-401(a). Criminal responsibility for the actions of another
arises when the defendant, “[a]cting with intent to promote or assist the commission of the

                                             -13-
offense, or to benefit in the proceeds or results of the offense, . . . solicits, directs, aids, or
attempts to aid another person to commit the offense.” Tenn. Code Ann. § 39-11-402(2);
State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999) (“As reflected in this case, criminal
responsibility is not a separate, distinct crime. It is solely a theory by which the State may
prove the defendant’s guilt of the alleged offense . . . based upon the conduct of another
person.”). From the evidence presented at trial, we conclude that a reasonable jury could
have found the appellant guilty of the crimes as the principle offender or under a theory of
criminal responsibility. Therefore, the evidence is sufficient to support the convictions.

                                         C. Sentencing

        Finally, the appellant contends that his effective ten-year sentence is excessive and
that the trial court should have ordered alternative sentencing. The State argues that the trial
court properly sentenced the appellant. We agree with the State.

       At the appellant’s sentencing hearing, Tammy Earp testified for the State that due to
the shooting, she could not sleep and had nightmares. She said that the incident had caused
her “to look behind [her] back every time [she] turned around” and “to shelter [her]
children.” She stated, “It’s been horrible to not just me but my family.”

       The appellant testified on his own behalf and acknowledged that in his letter to
Assistant District Attorney General Finklea, he apologized to Earp. He also acknowledged
that he prepared a statement for his presentence report and that he thought about the
statement carefully before he wrote it. In the statement, the appellant said that the incident
resulted from his concern about his young daughter, and that, next time, he would call 911
rather than use a gun. He said that as a result of Earp’s civil suit, a $3,200 judgment had
been entered against him, and he was ordered to pay for damages to her car. At the time of
the sentencing hearing, the appellant had been in jail for fourteen months without being
involved in any disciplinary actions or fights. He said that he was twenty-three years old, that
he was working at White Castle at the time of the crimes, and that he had also worked at We
Buy Gold for about three and one-half months. He asked that the trial court grant him some
type of supervised release.

       On cross-examination, the appellant acknowledged that in his statement for the
presentence report, he stated as follows regarding the crimes:

               “I GET OUT, THE MAIN THING THAT WAS ON MY MIND
               WAS IS MY DAUGHTER OKAY AND WHERE SHE WAS
               AT, SO THAT’S WHEN I SEE MY BABY MAMMA AND I
               RUN OVER TO HER AND START ASKING HER WHAT’S

                                               -14-
              GOING ON AND TO CALM DOWN[.] NEXT THING I
              KNOW I HEAR GUN SHOTS[.] THAT’S WHEN I
              PANICKED[,] LOOKED AROUND[,] AND JUMP[ED]
              BACK INTO MY CAR AND PULLED OFF WITH MY CO-
              DEFENDANT ON THE PASSENGER SIDE. WHEN I GET
              TURNED AROUND AND COME BACK PAST THE
              WOMAN’S CAR THAT’S WHEN MY CO-DEFENDANT
              PULLS OUT HIS GUN AND STARTS FIRING SHOTS INTO
              MISS TAMMY EARPS CAR, NEVER KNOWING HE HAD
              THE GUN AT ALL BECAUSE IT ALL HAPPEN[ED] SO
              FAST.”

The appellant acknowledged that his version of the events was “extremely contrary” to the
proof at trial.

         The appellant also made a statement to the trial court, saying that he was “sorry for
all of this” and that he turned himself in to the police the day after the crimes and wrote the
letter to General Finklea because he “didn’t mean for any of this to happen.” He apologized
again to Tammy Earp.

        The State introduced the appellant’s presentence report into evidence. In the report,
the appellant stated that he did not finish high school because he was expelled for excessive
tardiness and that he did not obtain his GED. The appellant described his mental and
physical health as excellent and said that he did not use prescribed medications. He stated
that he currently was not using any nonprescribed medications or illegal drugs. He said in
the report that he began using alcohol when he was twenty-one years old but had not
consumed alcohol since he was twenty-two and that he began using marijuana when he was
eighteen but stopped when his daughter was born. The report showed that the appellant had
two children, a three-year-old daughter and a one-year-old son. According to the report, the
appellant had two prior convictions for misdemeanor reckless endangerment and was found
to be in violation of probation previously.

       The trial court stated that it had considered the evidence at trial, the appellant’s
presentence report, the principles of sentencing, the arguments regarding sentencing
alternatives, and the nature and characteristics of the criminal conduct involved. The court
applied enhancement factor (1), that “[t]he defendant has a previous history of criminal
convictions or criminal behavior, in addition to those necessary to establish the appropriate
range,” to all of the appellant’s sentences. Tenn. Code Ann. § 40-35-114(1). The court
applied the following enhancement factors to the sentences for the attempted murders and
aggravated assaults in counts 1, 2, 4, and 5: (3), that the offense involved more than one

                                             -15-
victim; (9), that the defendant possessed or employed a firearm during the commission of the
offenses; and (10), that the “defendant had no hesitation about committing a crime when the
risk to human life was high.” Tenn. Code Ann. § 40-35-114(3), (9), (10). In mitigation, the
trial court found that the appellant had expressed genuine remorse. See Tenn. Code Ann. §
40-35-113(13).

       For the Class B felony convictions, the trial court sentenced the appellant to ten years,
the midpoint in the range for a Range I, standard offender. See Tenn. Code Ann. § 40-35-
112(a)(2). For the Class C felony conviction, the trial court sentenced him to five years. See
Tenn. Code Ann. § 40-35-112(a)(3). Regarding alternative sentencing, the trial court
concluded that confinement was necessary to avoid depreciating the seriousness of the
offenses. The court ordered that the appellant serve the sentences concurrently for a total
effective sentence of ten years.

        In sentencing a defendant, the trial court shall consider the following factors: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence report;
(3) the principles of sentencing and arguments as to sentencing alternatives; (4) the nature
and characteristics of the criminal conduct involved; (5) evidence and information offered
by the parties on enhancement and mitigating factors; (6) any statistical information provided
by the administrative office of the courts as to sentencing practices for similar offenses in
Tennessee; (7) any statement by the appellant in his own behalf; and (8) the potential for
rehabilitation or treatment. See Tenn. Code Ann. §§ 40-35-102, -103, -210; see also State
v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991). Previously, appellate review of the length,
range, or manner of service of a sentence was de novo with a presumption of correctness.
See Tenn. Code Ann. § 40-35-401(d). “[S]entences imposed by the trial court within the
appropriate statutory range are to be reviewed under an abuse of discretion standard with a
‘presumption of reasonableness.’” State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). The
court has specifically held that the abuse of discretion standard, with a presumption of
reasonableness, also applies to a review of a denial of alternative sentencing. State v.
Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012). The burden is on the appellant to
demonstrate the impropriety of his sentence. See Tenn. Code Ann. § 40-35-401, Sentencing
Comm’n Cmts.

       An appellant is eligible for alternative sentencing if the sentence actually imposed is
ten years or less. See Tenn. Code Ann. § 40-35-303(a). The appellant’s sentences meet this
requirement. Moreover, an appellant who is an especially mitigated or standard offender
convicted of a Class C, D, or E felony should be considered a favorable candidate for
alternative sentencing absent evidence to the contrary. See Tenn. Code Ann. § 40-35-102(6).
The appellant is not considered to be a favorable candidate for alternative sentencing with
regard to his attempted murder convictions. Tennessee Code Annotated section

                                              -16-
40-35-103(1) sets forth the following sentencing considerations which are utilized in
determining the appropriateness of alternative sentencing:

                      (A) Confinement is necessary to protect society by
              restraining a defendant who has a long history of criminal
              conduct;

                     (B) Confinement is necessary to avoid depreciating the
              seriousness of the offense or confinement is particularly suited
              to provide an effective deterrence to others likely to commit
              similar offenses; or

                    (C) Measures less restrictive than confinement have
              frequently or recently been applied unsuccessfully to the
              defendant.

See also State v. Zeolia, 928 S.W.2d 457, 461 (Tenn. Crim. App. 1996). Additionally, “[t]he
potential or lack of potential for the rehabilitation or treatment of the defendant should be
considered in determining the sentence alternative or length of a term to be imposed.” Tenn.
Code Ann. § 40-35-103(5). A defendant with a long history of criminal conduct and
“evincing failure of past efforts at rehabilitation” is presumed unsuitable for alternative
sentencing. Tenn. Code Ann. § 40-35-102(5).

       The appellant contends that the trial court should have sentenced him to the minimum
punishment in the range for all of his convictions, eight years for the Class B felonies and
three years for the Class C felony. See Tenn. Code Ann. § 40-35-112(a)(2), (3). He also
contends that the trial court erred by denying his request for alternative sentencing because,
although the trial court mentioned the three sentencing considerations for alternative
sentencing, the trial court “focused only on avoiding depreciating the seriousness of the
offense.” The appellant claims that alternative sentencing was appropriate in this case
because he was only twenty-two years old at the time of the crimes, repeatedly expressed
genuine remorse, had young children, served fourteen months in confinement without any
disciplinary problems, had a job at the time of the incident, and had potential for
rehabilitation.

        Initially, we note that the trial court misapplied enhancement factor (3), that the
offenses involved more than one victim. The trial court did not explain why it found that
factor applicable. However, the only victims in this case were Earp, Hickey, and Winters,
all of whom were named in the five counts of the indictment. As this court has stated, “the
multiple victim factor is not applicable when separate convictions are based upon the

                                             -17-
existence of the separate victims.”                  State v. Kerry D. Hewson, No.
M2004-02117-CCA-R3-CD, 2005 Tenn. Crim. App. LEXIS 1075, at *19 (Nashville, Sept.
28, 2005). Given that the jury convicted the appellant of separate felony convictions related
to all of the victims, the trial court could not apply enhancement factor (3) to the sentences.
In any event, the trial court properly applied the remaining enhancement factors. As our
supreme court has explained, a trial court’s “misapplication of an enhancement or mitigating
factor does not invalidate the sentence imposed . . . . So long as there are other reasons
consistent with the purposes and principles of sentencing, as provided by statute, a sentence
imposed by the trial court within the appropriate range should be upheld.” Bise, 380 S.W.2d
at 706. Therefore, we cannot say that the appellant’s ten- and five-year sentences are
excessive.

       Regarding the trial court’s denial of alternative sentencing, the trial court carefully
summarized the facts of this case during the sentencing hearing and concluded that
confinement was necessary to avoid depreciating the seriousness of the offenses. In denying
alternative sentencing on that basis, the criminal act should be especially violent, horrifying,
shocking, reprehensible, offensive, or otherwise of an excessive or exaggerated degree.
Zeolia, 928 S.W.2d at 462. We agree with the trial court that the circumstances here are
indeed offensive, excessive, and of an exaggerated degree. The evidence established that the
appellant’s altercation with the victims resulted from a simple helium balloon; that the
appellant was not even present when Hickey retrieved the balloon from the scooter but acted
in response to a telephone call from the child’s irate mother; and that he began firing at the
unarmed victims as soon as he arrived at the scene, striking a home where a woman and her
children were present. Therefore, we agree with the trial court that the seriousness of the
offenses alone supports the denial of alternative sentencing.

                                       III. Conclusion

         Based upon the record and the parties’ briefs, we affirm the judgments of the trial
court.


                                                     _________________________________
                                                     NORMA McGEE OGLE, JUDGE




                                              -18-